Title: To George Washington from the New York Provincial Congress, 20 February 1776
From: New York Provincial Congress
To: Washington, George



Sir.
In Provincial Congress New York feby 20th 1776

The Congress have just now received Your letter of the 10th instant directed to the Chairman of our Committee of Safety they are extreamly sorry they have it not in their power to supply

You with the Article You mention; as the Army raised here last Summer have entirely drained them of the Arms belonging to the Colony which have never been returned, and the more as they are by Order of Congress now levying five new Regiments; (one for the defence of Canada and four for defending this Colony and preventing depredations on Long Island) whom they suppose will be chiefly destitute, and obliged to be supplyed by them; and with respect to the Arms taken from the Tories in this Colony they inform You are neither in their possession or at their disposal hence You will perceive that they cannot give You any relief, which they would most chearfully do was it in their Power. We are Sir Your most Obedient & humble servts

By Order
Nathll Woodhull Presidt

